


110 HR 829 IH: National Interest Electric

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 829
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Wolf (for
			 himself, Mr. Hinchey,
			 Mr. Tom Davis of Virginia,
			 Mr. Grijalva,
			 Mr. Arcuri, and
			 Mr. Hall of New York) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Power Act to make certain changes in
		  provisions relating to National Interest Transmission Corridors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Interest Electric
			 Transmission Corridor Clarification Act.
		2.Amendment of Federal
			 Power ActSection 216 of the
			 Federal Power Act is amended as follows:
			(1)In paragraph (4) of subsection (a), by
			 amending subparagraph (C) to read as follows:
				
					(C)the designation would consider potential
				impacts on natural values and special places considered to be in the national
				interest;
					.
			(2)By adding the following at the end of
			 subsection (a):
				
					(5)Before making any designation of a national
				interest electric transmission corridor under this subsection, the Secretary
				shall conduct, and publish the results of, a thorough analysis of all
				alternatives measures, considered individually and in concert, that could be
				implemented to address the energy transmission constraints or congestion
				concerned, including an analysis of demand reduction, available new technology,
				and distributed generation measures that could be taken. The Secretary shall
				provide a reasonable opportunity for public comment on the analysis.
					(6)No designation of a national interest
				electric transmission corridor under this subsection may encompass any lands on
				which development is prohibited or limited under any Federal or State law in
				order to protect scenic, natural, cultural, or historic resources, including
				any park or historic battlefield sites designated as such under Federal or
				State law and resources within one mile of their respective
				boundaries.
					.
			(3)In
			 subsection (b)(1), by striking the or at the end of subparagraph
			 (B) and by striking subparagraph (C) and inserting the following:
				
					(C)a State commission or other State entity
				with authority to approve the siting of facilities has disapproved the siting
				pursuant to a State decision that the Commission finds to have been arbitrary
				or capricious or otherwise an abuse of discretion; or
					(D)a State commission or other State entity
				with authority to approve the siting of facilities has unreasonably withheld or
				delayed making a decision regarding the siting of the proposed facilities for
				at least one year after the filing of the permit
				application.
					.
			(4)In
			 subsection (c), by adding the following new paragraph at the end
			 thereof:
				
					(3)Each permit application shall include an
				engineering study of the feasibility of placing the line
				underground.
					.
			(5)By adding the following in paragraph (1) of
			 subsection (f) after the period at the end thereof: A diminution of 10
			 percent or more in the value of any property which results from the
			 right-of-way and the construction of electric transmission facilities on the
			 right-of-way shall be treated as a taking of property for purposes of this
			 subsection..
			(6)In subsection
			 (h)(5)(A), by striking out As and inserting Each agency
			 shall issue its own record of decision in order to ensure that the agency’s
			 environmental review is in compliance with the statutory mandates and
			 regulatory requirements applicable to actions by that agency. As
			(7)By repealing
			 paragraph (6) of subsection (h).
			3.Effective
			 dateThe amendments made by
			 section 2 of this Act shall take effect with respect to any national interest
			 electric transmission corridor designated under section 216 of the Federal
			 Power Act after February 5, 2007.
		
